DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group I (claims 1-9) and further election of HER2 as target ligand and chemotherapeutic drug doxorubicin in claims 6-7 in the reply filed on 10/22/2020 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
	Claims 1-14 are pending.
Claims 10-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1-9, drawn to a bispecific antibody to PEG and a target ligand, wherein the antibody comprises first antigen binding site that binds to the terminal methoxy or hydroxyl group of PEG and second antigen binding site that binds to target ligand HER2 (elected), are examined on merits.
Claim Objection(s)
Claim 5 is objected to as being drawn to a nonelected invention.  Applicant has elected target ligand HER2 for second binding site of bispecific antibody for examination at this time. Thus the current claim contains subject matters drawn to none-elected 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Scope of Enablement:  
Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the bispecific antibody comprising the first binding site of VL-Ck comprising CDR1-3 of SEQ ID NO: 221, 222 and 223 within the sequence of SEQ ID NO: 12 and VH-CH1 comprising CDR1-3 of SEQ ID NO: 224, 225, and 226 within the sequence of SEQ ID NO: 13 and second binding site that is scFv to HER2 having sequence of SEQ ID NO: 15, does not reasonably provide enablement for the full scope of the claims reciting merely the tumor antigen without structure definition.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
The factors to be considered in determining whether undue experimentation is required are summarized In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).  The court in Wands states: "Enablement is not precluded by the necessity for some experimentation such as routine screening.  However, experimentation needed to practice the invention must not be 
The claims are broadly drawn to:
A humanized bi-specific antibody comprising the first binding site to the terminal methoxy orhydroxyl group of polyethylene glycol (PEG) and second binding site to a target ligand on cancer cells,; wherein, the first antigen binding site comprises light chain VL-Ck CDRs1-3 of SEQ ID NO: 221, 222 and 223 within SEQ ID NO: 12 and heavy chain CDRs od SEQID NO: 224, 225 and 226 within SEQ ID NO: 13,
 wherein the  second binding site targeting ligand or HER2 (elected), EGFR, TAG-72…

Thus, the claims are including a genus of bi-specific antibodies binding to PEG and unknown cancer antigens without further and structural definition of the second antigen binding site.
To satisfy the requirement of 112, 1st paragraph, it is necessary that the specification provide an enabling disclosure of how to make and use the claimed invention. The objective of the claims is bispecific antibody. Thus, it would be expected that one of skill in the art would be able to make and use the antibody without undue a quantity of experimentations.  
The specification teaches:
The specification teaches VL-Ck domain having the amino acid sequence of  SEQ ID NO 12 and 15VH-CH1 domain of the amino acid sequence of  SEQ ID NO 13 and constant regions of SEQ ID NO:22 (common region). 

	However, one cannot extrapolate the teachings of the specification to the scope of the claims because the specification does not provide enabled disclosure and direction/guideline for a genus of cancer antigen without name and structure definition of the antibodies binding to thereof.
It is well known that antibody specificity is due the antibody binding site, 6 CDRs, or scFv or Fab etc…without defining the structure of the antibody, one skilled in the art would not know how to make the bi-specific antibody as claimed.  Merely a few amino acid change in antigen binding site (CDR, VL, or VH etc) of an antibody could result in different affinity or even different antigens.  For example, variable region of anti-PD-1 antibody having about 95% sequence identity (see below for sequence alignment of SEQ ID NO; 12), but PD-1 and PEG are total different antigens in structures and functions. 
CC PN   US2016108123-A1.
CC PT   New isolated antibody molecule capable of binding to human programmed 
CC PT   death-ligand 1 (PD-L1), comprises heavy chain variable region and light chain variable region (VL), for treating cancer or infectious disease 
CC PS   Claim 74; SEQ ID NO 76; 321pp; English.
CC   The present invention relates to a novel isolated antibody which is 
CC   capable of binding to human programmed death-1 (PD-1), used for 
CC   stimulating immune response in a subject. The novel antibody is also 
CC   useful for treating, preventing or diagnosing cancerous or infectious 
CC   conditions and disorders and for detecting PD-1 in a biological sample. 
CC   The invention further relates to: (a) a monospecific or a bispecific 
CC   antibody molecule having a first binding specificity for PD-1 and a 
CC   second binding specificity for TIM-3, LAG-3, CEACAM-1, CEACAM-5, PD-L-1 
CC   or PD-L2; (b) a pharmaceutical composition comprising the antibody 
CC   molecule or the bispecific antibody molecule, and a pharmaceutical 
CC   carrier, excipient or stabilizer; (c) an isolated nucleic acid molecule; 
CC   (d) an expression vector comprising the nucleic acid molecule; (e) a hostcell comprising the nucleic acid molecule; (f) a method for producing an 
CC   antibody molecule; (g) a method for stimulating an immune response in the subject against an antigen such as a tumor antigen, a viral antigen, a 

CC   infectious disease; and (h) a method for detecting PD-1 in the biological
CC   sample. The cancer includes lung cancer, melanoma, renalcancer, liver 
CC   cancer, myeloma, prostate cancer, breast cancer, colorectal cancer, 
CC   gastric cancer, pancreatic cancer, thyroid cancer, hematological cancer, 
CC   lymphoma, leukemia, myeloma or metastatic lesion of the cancer. The 
CC   infectious disease includes chronic infectious disorder or sepsis. The 
CC   antibody molecules bind to PD-L1 with high affinity and specificity. The 
CC   present sequence represents an anti-PD-1 humanized antibody light chain 
CC   protein, useful for treating, preventing or diagnosing cancerous or 
CC   infectious conditions in a subject.
SQ   Sequence 214 AA;

  Query Match             95.7%;  Score 1070;  DB 23;  Length 214;
  Best Local Similarity   95.3%;  
  Matches  204;  Conservative    6;  Mismatches    4;  Indels    0;  Gaps    0;

Qy          1 DIQMTQSPSSLSASVGDRVTITCKASQDVNTSVAWYQQKPGKAPKLLIYWASTRHTGVPS 60
              ||||||||||||||||||||||||||||| |:|||||||||:||:|||||||||||||||
Db          1 DIQMTQSPSSLSASVGDRVTITCKASQDVGTAVAWYQQKPGQAPRLLIYWASTRHTGVPS 60

Qy         61 RFSGSGSGTDFTFTISSLQPEDIATYYCLQYINYPYTFGQGTKLEIKRTVAAPSVFIFPP 120
              |||||||||||||||||||||||||||| || :|| |||||||:||||||||||||||||
Db         61 RFSGSGSGTDFTFTISSLQPEDIATYYCQQYNSYPLTFGQGTKVEIKRTVAAPSVFIFPP 120

Qy        121 SDEQLKSGTASVVCLLNNFYPREAKVQWKVDNALQSGNSQESVTEQDSKDSTYSLSSTLT 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 SDEQLKSGTASVVCLLNNFYPREAKVQWKVDNALQSGNSQESVTEQDSKDSTYSLSSTLT 180

Qy        181 LSKADYEKHKLYACEVTHQGLSSPVTKSFNRGEC 214
              ||||||||||:|||||||||||||||||||||||
Db        181 LSKADYEKHKVYACEVTHQGLSSPVTKSFNRGEC 214

The reference shows a few of amino acid substitutions within the sequence can change an antibody’s property and function totally. Without defining the second antigen binding site, one skilled in the art would not know how to make the antibody as claimed.
Reasonable correlation must exist between the scope of the claims and scope of enablement set forth.  The specification does not provide objective evidence, guideline/direction for a method of making the claimed genus of the bi-specific antibody without defining the antigen and structure of the antibody binding to thereof.  Thus, making such bispecific antibody to PEG and HER2 would not be predictable or enabled based on the teaching of the specification and the records of the art. 

Thus, in view of the breadth of the claims, lack of evidence and predictability of the prior art, and lack of guidance, examples, and objective evidence supported by the instant specification, it would require undue experimentation for one skilled in the art to practice the invention as broadly claimed.
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim not is patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985).  


Claims 1-9 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,188,742.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are drawn to humanized bi-specific antibody against methoxy or hydroxyl group of PEG and target ligand HER2. The claims of ‘742 recite the same first antigen binding site of VL-CK and VH-CH1 and HR-CH2-CH3 antibody structure and smaller scope of second antigen binding, which would anticipate the instant claims.
The instant claims are drawn to:
A humanized bi-specific antibody against the terminal methoxy or hydroxyl group of polyethylene glycol (PEG) and a target ligand on a cancer cell, comprising, 5a first antigen binding site that binds to the PEG, wherein the first antigen binding site comprises a first VL-Ck domain and a first VH-CH1 domain; and a second antigen binding site that binds to the target ligand on the cancer cell, wherein, 
the first VL-Cx domain comprises a CDR1 of SEQ ID 10NO: 221; a CDR2 of SEQ ID NO: 222; and a CDR3 of SEQ ID NO: 223; and 
the first VH-CH1 domain comprises a CDR1 of SEQ ID NO: 224; a CDR2 of SEQ ID NO: 225; and a CDR3 of SEQ ID NO: 226.
15wherein the first VL-Ck domain has the sequence of SEQ ID NO: 12, and 
the first VH-CH1 domain has the sequence of SEQ ID NO: 13,  
wherein the first antigen binding site further comprises a Knob Hinge CH2-CH3 domain connecting to 20the first VH-CH1 domain, wherein the Knob Hinge CH2-CH3 domain has the sequence of SEQ ID NO: 22.
A method of imaging tissue in a subject comprising injecting the mixing the antibody of claim 1 and PEGylated imaging agent. 

The claims of U.S. Patent ‘742 are drawn to:
A humanized bi-specific antibody against the terminal methoxy or hydroxyl group of polyethylene glycol (PEG) and a target ligand, comprising, a first antigen binding site that binds to the PEG; and a second antigen binding site that binds to the target ligand that is HER2; wherein, 
the first antigen binding site comprises the first VL-Ck domain consisting of SEQ ID NO: 12,
the first VH-CH1 domain consisting of SEQ ID NO: 13, and 
the first HR-CH2-CH3 domain consisting of SEQ ID NO: 22; and 
the second antigen binding site comprises a humanized single chain variable fragment (scFv) consisting of SEQ ID NO: 15.

Both sets of the claims are drawn to bispecific antibody comprising the same VL and VH domain.  The first difference is that claims of ‘742 US patent does not encompass CDRs recited the instant claim 1. However, the CDRs are comprised within the VH and VL of SEQ ID NO: 12 and 13 which are recited in the patent and instant claims as evidenced by the sequence alignment below. Thus the patent ‘742 has narrow scope, in which the frameworks of the VH and VL have been defined. The second difference is that the claims of ‘742 US patent narrowly define the scFv sequence of seconding binding site to HER2 antigen. Thus, the difference between instant claims and claims of ‘742 patent is the scope, the claims of the ‘742 patent disclose species of the instant claims and have smaller scope.  The claims of the ‘742 patent would anticipate instant claimed invention.
In addition, the antibody used in a process (claim 6) of the ‘742 patent would anticipate the same antibody claimed in the present application. 

US Patent No. 10,188,742

;  APPLICANT: Academia Sinica
;  APPLICANT:Kaohsiung Medical University
;  APPLICANT:Roffler, Steven R.
;  TITLE OF INVENTION: BI-SPECIFIC ANTIBODIES AND USES THEREOF
;  FILE REFERENCE: P2862-PCT
;  CURRENT APPLICATION NUMBER: US/15/123,243A
;  CURRENT FILING DATE: 2016-10-12
;  PRIOR APPLICATION NUMBER: US61/946,997
;  PRIOR FILING DATE: 2014-03-03
; SEQ ID NO 12
;  OTHER INFORMATION: Humanized 15-2b VL-Ck

QY= fuse SEQ ID NO: 221-222-223
US-15-123-243A-12  

  Query Match             83.0%;  Score 120.3;  DB 1;  Length 214;
  Best Local Similarity   36.5%;  
  Matches   27;  Conservative    0;  Mismatches    0;  Indels   47;  Gaps    2;

Qy          1 KASQDVNTSVA---------------WASTRHT--------------------------- 18
              |||||||||||               |||||||                           
Db         24 KASQDVNTSVAWYQQKPGKAPKLLIYWASTRHTGVPSRFSGSGSGTDFTFTISSLQPEDI 83

Qy         19 -----LQYINYPYT 27
                   |||||||||
Db         84 ATYYCLQYINYPYT 97

QY= fuse SEQ ID NO: 224-225-226
US-15-123-243A-13

  Query Match             87.8%;  Score 175.6;  DB 1;  Length 215;
  Best Local Similarity   44.3%;  
  Matches   35;  Conservative    0;  Mismatches    0;  Indels   44;  Gaps    2;

Qy          1 GFTFSNYWMN--------------EIRSKSNNYATHYAESVKG----------------- 29
              ||||||||||              |||||||||||||||||||                 
Db         26 GFTFSNYWMNWVRQASGKGLEWVGEIRSKSNNYATHYAESVKGRFTISRDDSKNTAYLQM 85

Qy         30 -------------SNRYYW 35
                           ||||||
Db         86 NSLKTEDTAVYYCSNRYYW 104

It is noted that the instant application is a continuation application of '742 patent.  However, the patent law has prohibited one invention being claimed twice unless filing a Terminal Claimer (TD) to link the two patents together.  For this case, filing a TD is necessary to obviate the rejection. 

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lei Yao, whose telephone number is (571) 272-3112.  The examiner can normally be reached on 8:30am-6:00pm Monday-Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/LEI YAO/           Primary Examiner, Art Unit 1642